PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/593,053
Filing Date: 4 Oct 2019
Appellant(s): Biran et al.



__________________
Travis H. Dubose
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 6, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 18, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Argument #1:
	The application argued in pages 5-10 that Hopkins does not appear to disclose determining that a changed severity prevent one or more conditions for a SLA associated with a service model from being met and identifying the SLA as breached, as generally recited in independent claims 21, 28, and 35.
	The examiner respectfully submits that Hopkins reasonably discloses alleged limitations, particularly in the abstract and paragraph [0016] wherein it generates an alert with severity indication as seen in Figures 3 and 5 within the SLAC model applied to the BSE such as system performance or system security.  In another words, whenever there is a change/degrade severities of configuration item (CI) that would lead to a balanced scorecard which associated or referred as service level agreement criteria (SLAC) as part of the SLA wherein the balanced scorecard as seen in Figure 6 would show the SLA as breached by the impact score associated with the events of that particular SLAC.

Argument #2:
	The application argued in pages 11-13 that Hopkins does not appear to disclose updating a record associated with a SLA with data indicative of a changed severity of a respective configuration item (CI), or a breached SLA, or both, as generally recited by dependent claim 24.
The examiner respectfully submits that Hopkins discloses in Figure 3 and paragraphs [0015-0016, 0029 and 0032] with continuously monitoring the system performing and generating alerts.  Thus, whenever there is a new status/alert, the system would generate and that would be equivalent to updating the existing alert/record wherein the alert can also include the severity level as seen in Figure 5.  In addition, the balanced scorecard or the OSI severity which associated with the SLA is not static data.  These data or records are dynamic and updated accordingly to reflect the changes/adjustment of CIs similarly seen in Figures 4-7 tables.

Argument #3:
The application argued in pages 14-15 that Hopkins does not appear to disclose determining that one or more conditions require an attribute associated with a respective configuration item (CI) to have a particular value and determining that a changed severity of the 
The examiner respectfully submits that Hopkins discloses in the abstract and paragraphs [0040-0041] with the degradation of CI including the performance, security, capacity…. wherein certain rules are applied to determine the severity level of the degradation.  Whenever certain parameter is monitored in order to generate the alert when the parameter is met the rule.


Argument #4:
	The application argued in pages 16-17 that Hopkins does not appear to disclose identifying a SLA from a plurality of SLAs associated with the service model in a database based on a determination that a respective configuration item (CI) is associated with the SLA, as generally recited by dependent claims 27 and 34.
The examiner respectfully submits that the limitations in these claims can be reasonably seen in paragraph [0016] wherein certain SLAC from a group of SLACs can be selected to apply the BSE.  In addition, this paragraph discloses there are multiple SLAC’s as a collection of SLAC which can be manually selected to specific circumstance depending on the model such as times of days, date of years, days of week, usage level…


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        
Conferees:

/JUNE Y SISON/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        
/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.